In a negligence action to recover damages for personal injuries, medical expenses and loss of services, plaintiffs appeal from an order of the Supreme Court, Nassau County, entered June 14, 1965, which inter alia granted the motion of defendant County of Nassau insofar as it was for summary judgment dismissing the complaint as to it. Order reversed, with $10 costs and disbursements, and motion denied in all respects. In our opinion, the record discloses triable issues of fact requiring a trial. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.